DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      CHARLES BERNARD SIMS,
                            Appellant,

                                     v.

                         WENDY PERRY SIMS,
                             Appellee.

                               No. 4D19-3667

                           [November 12, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Rothschild, Judge; L.T. Case No. FMCE18-7937.

  David M. Scott of Florida Family Law Clinic, LLC, Fort Lauderdale, for
appellant.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.